Citation Nr: 1709765	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  15-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, status post radical retropubic prostatectomy.

2.  Entitlement to service connection for prostate cancer or residuals thereof to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1957 through November 1973 and from April 1979 through September 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over these matters now rests with the RO in Baltimore, Maryland. 

In January 2017, the Veteran presented testimony at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2006, the AOJ denied the Veteran's claim for service connection for prostate cancer, status post radical retropubic prostatectomy.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since the June 2006 decision when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for prostate cancer and residuals thereof.  

3.  The Veteran has a current disability of residuals of prostate cancer, which manifest to a degree of at least 10 percent after a period of active duty service. 

4.  The preponderance of the evidence shows that the Veteran was exposed to an herbicide agent during a period of active duty service. 


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for prostate cancer, status post radical retropublic prostatectomy is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for prostate cancer and residuals thereof is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The Veteran is entitled to service connection for prostate cancer and residuals thereof.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

	Finality of Prior Decisions and Reopening

A claim that is adjudicated by the Department of Veterans Affairs as either allowed or disallowed is considered finally adjudicated by whichever of the following occurs first: (1) The expiration of the period in which to file a notice of disagreement, pursuant to the provisions of §20.302(a) or §20.501(a) of this chapter, as applicable; or, (2) Disposition on appellate review.  38 C.F.R. § 3.160 (d).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 C.F.R. § 20.302 (a).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  See Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

	Entitlement to Service Connection for Prostate Cancer

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The laws and regulations pertaining to herbicide exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309 (e).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a).  Diseases associated with exposure to herbicide agents, which are listed in 38 C.F.R. § 3.309 (e), will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. § 3.309 (e); 38 C.F.R. § 3.307 (a)(6).  The presumption applies to prostate cancer as long as it manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.309 (e); 38 C.F.R. § 3.307 (a)(6)(ii). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

Analysis

A June 2006 rating decision denied the Veteran service connection for prostate cancer, status post radical retropubic prostatectomy.  The claim was denied in part because the evidence of record did not establish the Veteran was exposed to herbicide agents.  The Veteran did not submit a notice of disagreement with the June 2006 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2006 rating decision.  As such, the Board finds that the June 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

However, in November 2012, the Veteran requested that the prior decision be reopened and submitted new evidence in support of the claim.  Specifically, VA received new evidence of the Veteran's exposure to herbicide agents during his service at Korat Royal Thai Air Force Base (RTAFB).  At the January 2017 hearing, the Veteran testified he was required to "interact with all the units on the flight line perimeter daily" at Korat RTAFB as part of his duties as a base level illustrator.  The Veteran also testified his living quarters were within the exposure area.  The hearing testimony was supplemented with maps of Korat RTAFB with markings identifying the Veteran's work and living areas near the perimeter of the base.  See Map source - Department of the Air Force Master Base Plan Korat Air Base Map 2.  

The additional evidence also includes (1) photos seeming to show herbicides stored near the base, (2) third party lay statements indicating chemicals were stored near the base, and (3) VA memoranda acknowledging that herbicide agents may have been sprayed on the perimeter of the base according to a declassified Department of Defense report.  See, e.g., VA Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era (referencing Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972).  See also statements and compilations from L.W. re: Vegetation Control and other uses of Toxic Chemicals at Korat Royal Thai Air Force Base 1967 to 1972.  

The Board finds the new evidence (1) relates to the unestablished fact of the Veteran's exposure to herbicide agents, and (2) raises a reasonable possibility of substantiating the Veteran's claim for presumptive service connection.  Therefore, the new evidence is material, and the Board finds reopening of the prior final decision is warranted. 

In regard to the merits of the Veteran's reopened claim, the Board finds the first element of Shedden is met.  The Veteran submitted treatment records and competent medical opinion evidence confirming that he was treated for prostate cancer including a radical prostatectomy in 2004.  See, e.g, November 2015 letter from R.M., PA.  While the Veteran testified he has been cancer free since surgery, the evidence of record shows that the Veteran experiences residuals including keloids, fecal leakage, and erectile dysfunction.  See id;Veteran's January 2017 hearing testimony.  Therefore, the Board finds that the Veteran has a current disability of residuals of prostate cancer.  

The Board further finds the preponderance of the evidence shows the Veteran's current disability manifest to a compensable degree of at least 10 percent.  See 38 C.F.R. § 4.115b, diagnostic code 7528  ("If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.").  Specifically, the evidence of record shows compensable residuals including keloids, sexual dysfunction, and some fecal leakage.  See January 2017 hearing testimony; November 2015 letter from R.M., PA; 38 C.F.R. §§  4.115a; 4.115b, diagnostic code 7522; 4.118, diagnostic code 7804.  

The Board also finds the second element of Shedden is met.  The Veteran's military personnel records confirm that the Veteran served at Korat RTAFB in 1972 and 1973 as a base level illustrator.  See, e.g., June 1973 Performance Report.  As noted above, the evidence of record includes federal government memoranda and reports, lay statements, photographs, and other evidence that indicates herbicides were located around the perimeter of the base at this time.  The Veteran also submitted documentation and demonstrative evidence including maps of the base showing that his living quarters and working areas were likely near the perimeter.  The Veteran asserted he "worked within 500 meters of the Flight Line and Fence Line area where the chemicals were sprayed during [his] service at the base."  See May 2015 Appeal to Board of Veterans' Appeals.  He further stated that the "wind blew these chemicals towards our area of operations near the flight line."  See id. 

The Board affords great probative weight to the Veteran's lay statements as they are supported by military documentation indicating the Veteran likely lived and worked at times close to the perimeter of Korat RTAFB near herbicide agents.  For example, the personnel records show that the Veteran developed, designed, and drew materials for "all Wing briefings" and managed the inventory control and supply system.  See September 1973 Performance Report.  The Board finds that the extensive nature of the Veteran's work would likely have involved contact with the perimeter of the base.  Applying the benefit of the doubt, the Board finds the Veteran was exposed to herbicide agents during a period of active duty.

The Board further finds that the third element of Shedden is met on a presumptive basis.  As noted above, the Veteran had prostate cancer manifest to a degree of at least 10 percent, which was treated with a radical prostatectomy.  Furthermore, the preponderance of the evidence shows the Veteran experiences residuals of prostate cancer including keloids, fecal leakage, and erectile dysfunction.  Therefore, as the Veteran's prostate cancer and residuals manifest to a degree of 10 percent or more following exposure to herbicide agents at Korat RTAFB during the Vietnam era, the Board finds the presumption of a nexus under 38 C.F.R. § 3.309 (e) applies.

Accordingly, the Board finds the Veteran is entitled to service connection for prostate cancer and its residuals on a presumptive basis due to his exposure to herbicide agents during service.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for prostate cancer, status post radical retropubic prostatectomy is reopened. 

Entitlement to service connection for prostate cancer and its residuals is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


